Title: From George Washington to Timothy Pickering, 17 October 1796
From: Washington, George
To: Pickering, Timothy


                        
                            Sir, 
                            Mount Vernon 17th Octr 1796
                        
                        Your letter of the 11th instant was received by the last Post.
                        Expecting to be at the Seat of Government by the first of next Month (if my
                            Drivers, who have been sick are able to proceed) I shall be concise in this letter.
                        My Sentiments relatively to the appointment of Mr Benje. Bourne, to be District
                            Judge for the State of Rhode Island, were communicated to you in my last, and it is with
                            pleasure I find that the subsequent opinions from thence concur in the utility of the
                            measure.
                        As I am unable to account for the conduct of the French Directory as it
                            respects our Treaty with Great Britain, and believe their ulterior measures depend upon
                            circumstances which are not yet sufficiently developed I shall suspend giving any further
                            sentiments on the subject until I return. In the mean time I desire that in this, and every
                            other case, (within your department) requiring, any act of mine, may be in readiness for my
                            decision, against my arrival in that City; as I shall be unwilling that any matters which
                            can be dispatched previously, should interfere with my preparations for, or communications
                            to Congress, at the ensuing Session.
                        
                            Go: Washington
                            
                        
                    